Citation Nr: 0309206	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a 
cardiovascular disability.  He responded with a timely Notice 
of Disagreement, and was afforded a Statement of the Case by 
the RO.  He then filed a timely substantive appeal, 
perfecting his appeal of this issue.  

The veteran's claim was initially presented to the Board in 
February 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented that the 
veteran's cardiovascular disabilities had their onset during 
active military service, or within a year thereafter.  


CONCLUSION OF LAW

Entitlement to service connection for a cardiovascular 
disability, to include hypertension, coronary artery disease, 
and arteriosclerotic heart disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Birmingham, 
Tuskegee, and Montgomery, AL.  Because VA medical treatment 
has been reported by the veteran, these records were 
obtained.  No private medical records have been obtained, as 
no such evidence has been indicated by the veteran.  In a 
March 2001 written statement to the VA, he stated he only 
receives medical treatment at the VA.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  The 
veteran has not been afforded a recent VA cardiovascular 
examination, as the Board has determined such an examination 
is not required in the present case, for reasons to be 
discussed below.  All relevant evidence having been obtained, 
his appeals are ready to be considered on the merits.  

The veteran seeks service connection for a cardiovascular 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  In addition, 
when certain statutorily-specified disabilities, including 
arteriosclerosis, hypertension, and myocarditis, manifest to 
a compensable degree within a specified time period after 
service separation, service connection for such a disability 
will be presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes that the medical record contains ample 
competent evidence of a current cardiovascular disability.  
VA medical treatment records contain diagnoses of 
hypertension, coronary artery disease, and arteriosclerotic 
heart disease.  In June 1997, he underwent a coronary artery 
bypass graft, performed by VA physicians.  Because the record 
contains competent medical evidence of multiple current 
cardiovascular disabilities, and no evidence to the contrary, 
the Board concedes such current disabilities.  

Current cardiovascular disabilities having been established 
by competent medical evidence, the question becomes whether 
such disabilities were incurred in or aggravated by active 
military service, or within a year thereafter.  The veteran's 
available service medical records include only his September 
1954 service separation examination, which was negative for 
any cardiovascular disability at that time.  At the time of 
service separation, his blood pressure was 110/58, and his 
heart was characterized as normal.  The remainder of the 
veteran's service medical records appear to have been 
destroyed by the 1973 fire at the National Personnel Records 
Center (NPRC), according to an October 1995 statement from 
that facility.  Subsequent attempts to obtain the veteran's 
service records from alternative sources, such as Surgeon 
General's Office reports, proved unsuccessful.  In cases 
where the veteran's service medical records are, through no 
fault of his own, unavailable, a heightened duty exists to 
assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (where the veteran's service 
medical records have been destroyed or lost, there is a duty 
to advise the veteran to obtain other forms of evidence).  In 
this case, the VA has made multiple attempts to obtain the 
appellant's missing service medical records, to no avail.  
The veteran has also been advised of the RO's unsuccessful 
efforts.  Thus, the Board concludes the VA's heightened duty 
to assist the veteran is satisfied.  

The veteran has alleged that he was treated for a heart 
problem during active military service.  While such treatment 
cannot be verified due to the loss of his service medical 
records, the remainder of the medical evidence does not 
demonstrate that such an in-service disease or injury 
resulted in the veteran's current cardiovascular 
disabilities.  Subsequent to his service separation, the 
medical record is negative for any diagnosis of or treatment 
for a cardiovascular disability until 1990, when the veteran 
sought treatment for shortness of breath and chest pain.  The 
veteran first reported a heart disability to the VA in 1991, 
while filing for pension benefits.  This time period 
represents a gap of more than 35 years between his reported 
in-service treatment, and the first post-service diagnosis of 
a cardiovascular disability.  No medical expert of record has 
suggested any of the veteran's current cardiovascular 
disabilities first began during military service, or within a 
year thereafter.  Thus, even assuming the veteran was treated 
for some type of heart disability during service, the Board 
can only conclude that such a disease or injury was acute and 
transitory, given the absence of abnormal findings on his 
service separation examination and all subsequent post-
service medical records, until 1990.  While the veteran has 
alleged that his current cardiovascular disabilities began 
during military service, he has not demonstrated himself to 
be a medical expert; thus, his testimony regarding matters of 
medical diagnosis, causation, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's accredited representative has argued that the 
VA, having failed to afford the veteran a VA cardiovascular 
examination, has not met the statutory duty to assist.  
38 U.S.C.A. § 5103A(d) (West 2002).  However, in the present 
case, the veteran has presented only evidence of a current 
disability; no evidence of any connection to military service 
has been offered.  The U.S. Court of Appeals for the Federal 
Circuit recently held that in order for a VA examination to 
be necessary, "the veteran is required to show some causal 
connection between his disability and his military service.  
A disability alone is not enough."  Wells v. Principi, No. 
02-7404, slip op. at 3, 2003 U.S. App. LEXIS 8073, at *8 
(Fed. Cir. April 29, 2003).  Thus, a VA examination is not 
warranted in the present case, based on the evidence of 
record.  

In conclusion, the veteran has not submitted evidence that 
any cardiovascular disability was incurred prior to 1990, 
more than 35 years following his service separation.  
Therefore, service connection for a cardiovascular disability 
must be denied.  Because the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

